10-K Exhibit Consent of Independent Registered Public Accounting Firm Board of Directors and Stockholders The Bureau of National Affairs, Inc. Arlington, Virginia We hereby consent to the incorporation by reference in the Registration Statements on Form S-8(No. 333−87450 and 333−140957) of The Bureau of National Affairs, Inc. of our report dated March24, 2010, relating to the consolidatedfinancial statements and financial statement schedule which appears in this Form 10K. /s/ BDO Seidman, LLP Bethesda,
